United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-3489
                                  ___________

Kenny Halfacre,                       *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the Eastern
                                      * District of Arkansas.
David Cruseturner, Assistant          *
Director, Arkansas Department of      * [UNPUBLISHED]
Correction; Larry May, Assistant      *
Director, Arkansas Department of      *
Correction,                           *
                                      *
             Appellees.               *
                                 ___________

                            Submitted: November 7, 2008
                               Filed: November 17, 2008
                                ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Arkansas inmate Kenny Halfacre appeals the district court’s1 dismissal of his
42 U.S.C. § 1983 action following two pretrial evidentiary hearings. Upon careful


      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas, adopting the report and recommendations of the
Honorable H. David Young, United States Magistrate Judge for the Eastern District
of Arkansas.
review, see Choate v. Lockhart, 7 F.3d 1370, 1373 & n.1 (8th Cir. 1993) (standard of
review for pretrial evidentiary hearing without jury demand), we agree with the
district court that Halfacre failed to show that defendants took adverse action against
him in retaliation for engaging in constitutionally protected activities. See Sisneros
v. Nix, 95 F.3d 749, 752 (8th Cir. 1996) (inmate claiming retaliation is required to
meet substantial burden of proving actual motivating factor for adverse action was as
alleged); Atkinson v. Bohn, 91 F.3d 1127, 1129 (8th Cir. 1996) (per curiam)
(allegations of retaliation must be more than speculative and conclusory); Martin v.
Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985) (to be liable, defendant in § 1983 action
must have been personally involved in or directly responsible for conduct that caused
injury). We reject Halfacre’s remaining arguments. See Estate of Davis v. Delo, 115
F.3d 1388, 1393-94 (8th Cir. 1997) (credibility determinations are within province of trier
of fact); Williams v. Carter, 10 F.3d 563, 566 (8th Cir. 1993) (decision whether to
issue subpoena is discretionary).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                            -2-